United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Armada, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1003
Issued: December 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant, through counsel, filed a timely appeal from the merit
decision of the Office of Workers’ Compensation Programs dated August 6, 2008 denying her
claim for compensation and from the February 3, 2009 decision affirming that decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an occupational disease causally related to factors of her federal employment.
On appeal appellant, through her attorney, argues that the Office’s decision is contrary to
fact and law.
FACTUAL HISTORY
On May 13, 2008 appellant, then a 51-year-old rural carrier, filed an occupational disease
claim alleging that the “discs in back of my neck are messed up.” When asked to describe the

relationship of the occupational disease to her employment, she indicated that she had a magnetic
resonance imaging (MRI) scan which indicated that her discs were causing the headaches and
back spasms. Appellant alleged that she first became aware of her disease or illness on June 7,
2003, and first became aware that it was caused or aggravated by her employment on
January 21, 2008.
In a January 21, 2008 report, Dr. Steven Beall, a Board-certified neurologist, noted that
appellant had daily headaches. He noted that appellant indicated the headaches occur every day
and there are no specific triggers.
A February 11, 2008 MRI scan was interpreted as evincing severe bilateral cerebral white
matter lesions, nonspecific in nature, which would be compatible with a demyelinating process
such as multiple sclerosis if supported by appropriate clinical settings.
In a March 25, 2008 report, Dr. Beall noted myelopathic quadriparesis as well as chronic
daily headaches most likely migraine headaches. In an April 1, 2008 report, he noted that
appellant had documented myelopathic quadriparesis lasting greater than 24 hours. Dr. Beall
noted that the evolution of the quadriparesis has been to virtually an upper motor neuron lower
extremity monoparesis with distal upper motor neuron quadriaresis. He noted that this was more
in favor of some inflammatory process. Dr. Beall also noted that appellant had some lesions in
the brain.
In an April 17, 2008 report, Dr. J. Matthew Voci, a Board-certified neurologist, noted that
appellant was having constant headaches that have a strong cervicogenic origin. He also noted
that appellant’s neck had significant degenerative changes from C3 through C6, but more so at
C4 and C5, where there is significant stenosis. Dr. Voci believed that clinical measures had
failed appellant. He noted that appellant delivered mail and that most of this activity involved
significant amounts of driving and leaning over the window and into a box. Therefore, Dr. Voci
noted that there is stretching and significant bending of the neck. He stated, “I strongly suspect
that 12 years of doing this has now played a toll on her neck, and has led to degradation of
changes in the neck, including arthritic changes and disc damage.” Dr. Voci noted that an MRI
scan supported an acute upon chronic presentation. He noted abnormal white matter spots on her
brain, which he suspected may be microvascular changes.
By decision dated August 8, 2008, the Office denied appellant’s claim as she did not
submit sufficient factual evidence to establish that specific events occurred during her federal
employment that she believed caused or contributed to her neck/headache condition. It also
noted that there was insufficient medical evidence as the evidence lacked a definitive
rationalized medical opinion from a physician to establish that a condition was causally related to
appellant’s employment injury/exposure.
On August 29, 2008 appellant, through counsel, requested an oral hearing.
subsequent letter, appellant’s counsel requested a telephonic conference.

In a

In an undated statement by appellant received by the Office on October 20, 2008, she
stated that she believed her neck problem was related to her job due to repetitive movement,
driving down dirt roads with big holes in them, and the stress of the job. She noted that, before

2

her husband built her a special stand, casing mail was difficult because she is 5’2” and she would
have to reach, which was hard on her neck and shoulders. Appellant also noted that she started
getting headaches.
At a telephonic hearing held on December 8, 2008, appellant testified that she started
working for the employing establishment as a rural carrier in 1995 and that her headaches started
in 2003. She discussed her medical treatment. Appellant noted that while delivering mail she
would sit on a board between the passenger and driver seat, drive with left foot and steer with her
left arm and deliver mail with her right arm and right leg. She noted that when she hit a bump in
the road sometimes she would hit the roof. Appellant also testified that the stress of the job
would make her neck tense. She indicated that she delivered mail six days a week. Appellant
delivered mail for three and three-quarter hours and would case mail for about three hours during
which time she was constantly moving her neck. She noted that she had previous issues with a
tear in her rotator cuff in her right arm and right tennis elbow, but that these issues were
eliminated after surgery and exercises. Appellant testified that she has remained off work since
May or June 2008.
After the hearing, appellant submitted notes from a hospital stay at Mount Clemens
Regional Medical Center from August 9 through 13, 2008 signed by Dr. Bradley Hall, an
osteopath. On June 9, 2008 Dr. Hall performed an anterior cervical discectomy C3 to C7;
anterior arthrodesis C3-4, C4-5, C5-6, C6-7; reconstruction of spinal deformities C3-6; and
anterior segmental instrumentation C3 to C7. In a discharge summary dated August 13, 2008,
Dr. Hall indicated that appellant was admitted for an anterior cervical decompression with
arthrodesis C3-7. He discharged appellant with diagnoses of cervical spine kyphosis with
instability, herniated disc with cervical myelopathy at C3-7 and tobacco abuse. Appellant also
submitted a consultation report from Dr. Cynthia Housel, an osteopath, also with Mount Clemens
Regional Medical Center, listing impressions of posterior anterior cervical fusions C3-7; cervical
stenosis, migraine history and chronic tobacco abuse.
In a December 8, 2008 report, Dr. Hall diagnosed appellant with cervical myelopathy for
which she had undergone a cervical decompression with fusion. He then stated, “It is my
opinion a significant portion of her myelopathy is due to her employment with the [employing
establishment].” Dr. Hall did not anticipate a return to work until a final assessment had been
made.
By decision dated February 3, 2008, the hearing representative affirmed the August 6,
2008 decision of the Office denying her claim.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).

3

the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue8 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,9 must be one of reasonable medical certainty,10
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.11
ANALYSIS
The Office accepted that appellant was exposed to the work conditions that she alleged
caused her injury. However, it properly denied appellant’s claim as she failed to submit
rationalized medical evidence in support of her claim. Dr. Voci opined on April 17, 2008 that he
“strongly suspected” that appellant’s 12 years of delivering mail and leaning over the window
into a box led to degradation of changes in her neck, including arthritic changes and disc

3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

Mary J. Briggs, 37 ECAB 578 (1986).

9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

See Morris Scanlon, 11 ECAB 384, 385 (1960).

11

See William E. Enright, 31 ECAB 426, 430 (1980).

4

damage. However, he did not provide medical rationale explaining the nature of the relationship
between the diagnosed condition and the employment factors.
Dr. Hall reported on December 8, 2008 that a significant portion of appellant’s
myelopathy was due to her employment. However, his opinion was simply a declarative
statement and not a rationalized opinion on causation. Dr. Hall did not discuss what employment
factors caused appellant’s myelopathy or provide a complete factual and medical history that
related these factors to appellant’s diagnosis of myelopathy.
None of the other medical evidence in the record addresses any causal relationship
between appellant’s employment and any diagnosed condition. Drs. Beall and Housel discussed
various diagnoses for appellant but never mentioned her employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that the condition was caused by his employment is sufficient to
establish causal relationship.12 The Board has held that the fact that a condition manifests itself
or worsens during a period of employment13 or that the work activities produce symptoms
revelatory of an underlying condition14 does not raise an inference of causal relationship between
the two. As appellant failed to provide medical evidence establishing the causal relationship
between her factors of employment and a medical condition, the Office properly denied her
claim for compensation.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an occupational disease causally related to factors of her federal employment, as
alleged.

12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688,
691 (1965).
13

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
14

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155,157 (1960).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 3, 2009 and August 6, 2008 are affirmed.
Issued: December 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

